Case 6:19-cv-01824-RBD-DCI Document 19 Filed 11/18/19 Page 1 of 2 PageID 81




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


  PETER KAYAT,

         Plaintiff                                     CASE NO.: 6:19-cv-01824-RBD-DCI

  v.

  SENOR FROG’S ORLANDO, LLC.

        Defendant.
  _________________________________/

                     STIPULATION OF DISMISSAL WITH PREJUDICE

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Peter Kayat

  (“Kayat” or “Plaintiff”) and Defendant Senor Frog’s Orlando, LLC. (“Senor Frog’s” or

  “Defendant”) (together, with Plaintiff, the “Parties”), through their undersigned counsel,

  hereby stipulate to the dismissal of the above-captioned action with prejudice as to Plaintiff,

  with the Parties waiving their rights of appeal and agreeing to bear their own fees and costs.

  Dated: November 18, 2019                             Respectfully Submitted,

         Andrew J. Shamis                                  Alex A. Hanna, Esq., LL.M.
         Shamis & Gentile, P.A.                            Law Offices of Alex A. Hanna, P.A.
         Counsel for Peter Kayat                           Counsel for Senor Frog’s Orlando, LLC

         Scott Edelsberg                                   Lourdes Gonzalez
                                                           Law Offices of Alex A. Hanna, P.A.
         Edelsberg Law, P.A.
                                                           Counsel for Senor Frog’s Orlando, LLC
         Counsel for Peter Kayat

         Garrett O. Berg, Esq
         Shamis & Gentile, P.A.
         Counsel for Peter Kayat
Case 6:19-cv-01824-RBD-DCI Document 19 Filed 11/18/19 Page 2 of 2 PageID 82




                          CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 18, 2019, I electronically filed the

  foregoing with the Clerk of the Court by using CM/ECF system which will provide

  service on all counsel of record, including those identified below, via Notice of

  Docket Activity generated by CM/ECF:

         Andrew J. Shamis                              Garrett O. Berg, Esq.
         Shamis & Gentile, P.A.                        Shamis & Gentile, P.A.
         14 NE 1st Avenue, Suite 1205                  14 NE 1st Avenue, Suite 1205
         Tel: 305-479-2299                             Tel: 305-479-2299
         ashamis@shamisgentile.com                     gberg@shamisgentile.com



         Scott Edelsberg
         Edelsberg Law, P.A.
         20900 NE 30th Avenue, Suite 417
         Aventura, FL 33180
         Tel: 305-975-3320
         scott@edelsberglaw.com



                                     By:    /s/ Alex A. Hanna___________________
                                            Alex A. Hanna, Esq., LL.M.
                                            FBN: 487716
